ON PETITION FOR REHEARING.
April 22, 1926.
Per Curiam:
 It appears from the record that the jury returned their verdict on the 8th day of October, 1923; that the defendant, Mrs. Green, died on the 6th day of March, 1924; and that the court on the 28th day of April, 1924, overruled the motion for a new trial, and rendered judgment on the verdict against the defendant as if she were still living. It is, contended in the petition for rehearing that the judgment, having been rendered against a dead person without having the action revived, is a nullity. Authority to render the judgment under such circumstances is expressly conferred upon the trial court by the provisions of section 6164 of the Code of Virginia. On May 20, 1924, the *460death of Mrs. Green was suggested and the proceeding revived against her executors. The executors of the defendant were then the proper parties to apply for a. writ of error. Jackson v. Wickham, 112 Va. 128, 70 S. E. 539.
The other matters mentioned in the petition have already had the full attention of the court.
The rehearing is therefore denied.

Rehearing denied.